Citation Nr: 0315599	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  00-00 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from June 1943 
to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision denied 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C. § 1318.  A December 1998 rating 
decision had previously denied entitlement to service 
connection for the cause of the veteran's death.  The 
appellant did not appeal that decision.

The case was previously before the Board in March 2001, when 
it was remanded to provide notice to the appellant in 
accordance with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The Board now proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran died in July 1975, at the age of 59; the 
immediate cause of death was septic shock due to pulmonary 
edema, with no other medical condition listed as a 
significant condition contributing to death but not resulting 
in the underlying cause of death.

3.  Autopsy results indicated that the veteran suffered from 
epididymitis and this infection resulted in sepsis, acute 
renal failure and ultimately death.

4.  At the time of his death the veteran was service 
connected for mild varicose veins at a noncompensable (0%) 
disability rating that had been in effect since November 
1945.

5.  At the time of his death the veteran was receiving 
nonservice connected pension benefits because he was 
permanently and totally disabled as a result of nonservice 
connected schizophrenia.  

6.  There is no medical evidence showing that a disability of 
service origin or a service-connected disability caused or 
contributed to the veteran's death.

7.  A total rating was not in effect for 10 continuous years 
before the veteran's death, or from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.

8.  The appellant has not identified that she wishes to 
challenge any earlier RO decision for clear and unmistakable 
error (CUE) as part of her claim; she simply asserts that she 
warrants DIC benefits under 38 U.S.C. § 1318.

9.  There is no showing of error in any rating decision that 
has any bearing on entitlement to total disability 
compensation.


CONCLUSION OF LAW

The criteria for an award of DIC benefits are not met.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as addresses and Social Security numbers or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  With respect 
to this duty to assist the veteran in obtaining evidence, the 
VCAA requires that VA notify the claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). 

In this case, VA informed the appellant of the evidence 
needed to substantiate her claim in a Statement of the Case 
dated November 1999 and a Supplemental Statement of the Case 
dated July 2001.  The RO informed the appellant of VA's duty 
to assist the appellant and which party would be responsible 
for obtaining which evidence in a letter dated April 2001.  
The Board concludes that the discussion contained in these 
three documents adequately informed the appellant of the 
information and evidence needed to substantiate her claim, 
and of VA's duty to assist in obtaining evidence thereby 
meeting the notification requirements of the VCAA.  

As discussed above, VA has fulfilled its duties to inform and 
assist the appellant on his claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.  A remand or 
further development of the claim would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2002).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

II.  Dependency and Indemnity Compensation (DIC) under 
38 U.S.C. § 1318

The appellant, the widow of the veteran, claims that she is 
entitled to Dependency and Indemnity Compensation (DIC) under 
the provisions of 38 U.S.C. § 1318.  The applicable law 
states:  

(a)  The Secretary shall pay benefits under this chapter 
to the surviving spouse and to the children of a 
deceased veteran described in subsection (b) of this 
section in the same manner as if the veteran's death 
were service connected.

(b)  A deceased veteran referred to in subsection (a) of 
this section is a veteran who dies, not as the result of 
the veteran's own willful misconduct, and who was in 
receipt of or entitled to receive (or but for the 
receipt of retired or retirement pay was entitled to 
receive) compensation at the time of death for a 
service-connected disability rated totally disabling if-

(1)  the disability was continuously rated totally 
disabling for a period of 10 or more years 
immediately preceding death; 
(2)  the disability was continuously rated totally 
disabling for a period of not less than five years 
from the date of such veteran's discharge or other 
release from active duty; or  
(3)  the veteran was a former prisoner of war who 
died after September 30, 1999, and the disability 
was continuously rated totally disabling for a 
period of not less than one year immediately 
preceding death.  

38 U.S.C.A. § 1318 (West 2002).

In this case, the death certificate shows that the veteran 
died in July 1975, at the age of 59.  The immediate cause of 
death was septic shock due to pulmonary edema.  No other 
medical condition was listed as a significant condition 
contributing to death but not resulting in the underlying 
cause of death.  An autopsy of the veteran was conducted.  
The autopsy results indicated that the veteran suffered from 
epididymitis and this infection resulted in sepsis, acute 
renal failure, and ultimately death.

At the time of his death, the veteran was service connected 
for mild varicose veins at a noncompensable (0%) disability 
rating which had been in effect since November 1945.  There 
is no indication in any of the evidence of record that the 
veteran's service connected varicose veins resulted in any 
symptoms which would have warranted a compensable disability 
rating let alone a 100 percent rating.  The Board also notes 
that in the 30 years that the veteran was service connected 
for varicose veins he never submitted any claim for an 
increased rating.

At the time of his death the veteran was receiving nonservice 
connected pension benefits because he was permanently and 
totally disabled as a result of nonservice connected 
schizophrenia.  This rating was granted in an October 1971 
rating decision.  

The applicable VA regulations which implement 38 U.S.C. 
§ 1318 are found at 38 C.F.R. § 3.22.  The current version of 
the regulations became effective January 21, 2000.  The 
regulations state:

(a) Even though a veteran died of non-service-connected 
causes, VA will pay death benefits to the surviving 
spouse or children in the same manner as if the veteran's 
death were service-connected, if: 

(1) The veteran's death was not the result of his or 
her own willful misconduct, and 

(2) At the time of death, the veteran was receiving, 
or was entitled to receive, compensation for service-
connected disability that was: 

(i) Rated by VA as totally disabling for a 
continuous period of at least 10 years immediately 
preceding death; 

(ii) Rated by VA as totally disabling continuously 
since the veteran's release from active duty and 
for at least 5 years immediately preceding death; 
or 

(iii) Rated by VA as totally disabling for a 
continuous period of not less than one year 
immediately preceding death, if the veteran was a 
former prisoner of war who died after September 30, 
1999. 

(b) For purposes of this section, "entitled to receive" 
means that at the time of death, the veteran had service-
connected disability rated totally disabling by VA but 
was not receiving compensation because: 

(1) VA was paying the compensation to the veteran's 
dependents; 

(2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness 
of the veteran; 

(3) The veteran had applied for compensation but had 
not received total disability compensation due solely 
to clear and unmistakable error in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date; 

(4) The veteran had not waived retired or retirement 
pay in order to receive compensation;

(5) VA was withholding payments under the provisions 
of 10 U.S.C. 1174(h)(2);

(6) VA was withholding payments because the veteran's 
whereabouts was unknown, but the veteran was otherwise 
entitled to continued payments based on a total 
service-connected disability rating; or 

(7) VA was withholding payments under 38 U.S.C. 5308 
but determines that benefits were payable under 38 
U.S.C. 5309.  

38 C.F.R. § 3.22 (2002).

As noted above, the current regulations found at 38 C.F.R. 
§ 3.22 became effective January 21, 2000.  Prior to this 
there had been a concept explored in case law that 38 U.S.C. 
§ 1318 authorized a "hypothetical entitlement" to 
compensation and thus to DIC.  See, Marso v. West, 13 Vet. 
App. 260 (1999).  However, the regulations which were 
published and became effective January 21, 2000 specified 
that 38 U.S.C.A. § 1318 does not authorize, and has never 
authorized, any "hypothetical entitlement" to compensation.  
See, Notice, 65 Fed.Reg. 3388 -3392 (January 21, 2000).  

The appellant filed her claim prior to January 2000.  
Normally, where regulations change during the course of an 
appeal, the Board must determine which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VAOPGCPREC 11-97 
at 1; Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
This determination depends on the facts of the particular 
case and, therefore, is made on a case-by-case basis.  
VAOPGCPREC 11-97 at 2.  However, the new regulations are not 
substantive in nature.  Rather they are merely interpretive 
in that they restate VA's position that 38 U.S.C.A. § 1318 
does not authorize, and has never authorized, any 
"hypothetical entitlement" to compensation.  See, Notice, 
65 Fed.Reg. 3388 -3392 (January 21, 2000).  

As a result of the publication of the recent regulations, 
entitlement to § 1318 benefits can be established:  (1) by 
meeting the statutory duration requirements for a total 
disability rating; or (2) by showing that such requirements 
would have been met but for CUE in a previous rating 
decision.  See National Organization of Veterans' Advocates 
Inc., v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir 2003) (NOVA II).

In the present case the appellant has not really made any 
specific claim other than that she believes that she is 
entitled to DIC under 38 U.S.C. § 1318.  The March 1999 
Notice of Disagreement was filed by the appellant's 
representative and merely references the issue of entitlement 
to DIC under 38 U.S.C. § 1318 without making any specific 
arguments.  The appellant's November 1999 substantive appeal 
also does not state any specific argument as to why she is 
entitled to the benefit sought.  

A letter dated May 1999 from the appellant's and veteran's 
son to his Congressional Representative is of record.  This 
letter refers to a 100 percent rating, the veteran's pension 
benefits, and the veteran's mental disorder.  As noted above, 
the veteran was granted nonservice connected pension benefits 
in a 1971 rating decision because of schizophrenia.  This 
disability was not service connected.  Review of the evidence 
of record does not show that the veteran had any complaints, 
or diagnosis, of any psychiatric symptoms or disorders during 
service.  There is no evidence that relates the veteran's 
schizophrenia to service.  Even if the veteran was service 
connected for schizophrenia, which he was not, there is no 
indication that he would have been "rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death."  38 C.F.R. § 3.22(a)(2)(i) 
(2002).  The veteran filed his pension claim in June 1971 and 
he died only a few years later in 1975. 

Again we also note that the veteran was service connected for 
varicose veins at a noncompensable disability rating and 
there is no evidence of record that this disability should 
have been rated as 100 percent, or even as compensable.  

The Board has considered that the veteran was not receiving 
the 100 percent compensation because "veteran had applied 
for compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date"  38 C.F.R. § 3.22 
(b)(3)(2002).  However, the appellant's claim fails on this 
basis also.  

Applicable criteria provide that previous determinations on 
which an action was predicated will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a)(2002).

The United States Court of Appeals for Veterans Claims has 
propounded a three-pronged test to determine whether clear 
and unmistakable error (CUE) was present in a prior 
determination.  The criteria are: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed a the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated that:  

CUE is a very specific and rare kind of  "error."  
It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error . . . 


Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); See also Grover 
v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 
10 Vet. App. 474, 478 (1997).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
either (1) the correct facts, as they were known at the time, 
must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighted or evaluated 
will not suffice), or (2) the law in effect at that time was 
incorrectly applied; and the error must be undebatable and 
(3) of a sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(4) the determination of CUE must be based on the record and 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey v. Brown, 
6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993); Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) 
(upholding the validity of 38 C.F.R. § 3.105(a)).  

After a review of the record, the Board concludes that the 
appellant has not raised a specific CUE claim.  Instead, she 
merely asserts that she warrants DIC benefits under 38 U.S.C. 
§ 1318.  There are some vague allegations related to the 
veteran's nonservice connected schizophrenia, but she has not 
identified which rating decision she claims contains CUE; she 
simply asserts that she deserves entitlement to DIC, which is 
not a valid basis for 1318 DIC benefits in this case, as 
noted above.  

As stated above, the appellant has not specified any rating 
decision as being erroneous.  Nevertheless, the Board has 
considered whether there was error in the rating decisions of 
record and, as discussed above, has not found that the 
veteran ever filed a claim for an increased rating for his 
service-connected disability, nor was there any error in the 
rating decision that granted him nonservice-connected pension 
benefits that resulted in a denial of total disability 
compensation such as would bear on a finding of entitlement 
to DIC benefits.

ORDER

The claim for entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
is denied.


	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

